On consideration of the Petition for Extraordinary Relief filed in the above-entitled action it appearing that the convening authority’s order directing reconsideration of the ruling on petitioner’s motion to dismiss for denial of the right of a speedy trial is authorized by Article 62(b), Uniform Code of Military Justice, 10 USC § 862(b), and such order is subject to review in the normal course of appellate review provided by the Uniform Code, supra, it is, by the Court, this 31st day of July 1972,
ORDERED:
That said Petition be, and the same is hereby, dismissed. United States v Boehm, 17 USCMA 530, 38 CMR 328 (1969); United States v Frazier, 21 USCMA 444, 45 CMR 218 (1972).